Judgment, Supreme Court, New York County (Edward McLaughlin, J.) rendered May 24, 1989, convicting defendant, after a jury trial, of conspiracy in the second degree and sentencing him, as a predicate felon, to a term of 8 to 16 years, unanimously affirmed.
"Viewing the evidence in the light most favorable to the prosecution, a rational trier of fact could have found that the single integrated conspiracy alleged in the indictment had been proven beyond a reasonable doubt”. (People v Leisner, 73 NY2d 140, 151.) Defendant’s participation in the agreement to distribute narcotics as part of a single integrated conspiracy based on the numerous wiretapped telephone conversations with co-defendant LaFontaine, who was the "hub” of the conspiracy presented a question of fact for the jury and we find no reason to disturb its determination (see, United States v Alessi, 638 F2d 466). Defendant’s claim that the evidence permitted only a finding that many multiple conspiracies were entered into is not supported by the evidence and, in any event, was rejected by the jury.
Defendant’s claim concerning the court’s charge on single and multiple conspiracies is unpreserved. In any event, the court’s charge, repeated twice without objection during supplemental instructions, correctly told the jury that if it found more than one conspiracy and it was not the one charged in the indictment the defendant should be acquitted. Accordingly, defendant was not denied a fair trial as a result of this charge (see, People v Leisner, supra, at 150). Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Asch, JJ.